Case 1:20-cv-07472-GHW Document 35-6 Filed 12/17/20 Page 1of 8

EXHIBIT 6
Case 1:20-cv-07472-GHW Document 35-6 Filed 12/17/20 Page 2 of 8

AMENDMENT NO. 4 TO THE GENERAL TERMS AGREEMENT
BETWEEN PANASONIC AVIONICS CORPORATION
AND WCA HOLDINGS HY, LLC

This Amendment No, 4 (“AMENDMENT”), dated as of the 6 day of April, 2017, is made and
entered into by and between WCA HOLDINGS II, LLC, a Montana corporation (“Buyer”), and
PANASONIC AVIONICS CORPORATION, 4 Delaware corporation (“Panasonic”),

RECITALS:

WHEREAS, Buyer is the owner or that.certain 737-73Q: airciaft, serial number 30329, bearing
United States Registration No, N162WC (the “ Aircraft”),

WHEREAS, Buyer and Panasonic are parties to that certain General Terms Agreement dated
June 29, 2010 (the “Agreement”), pursuant to which, among other things, Panasonic agreed to install in the
Aircraft a new cabin management system / in-flight entertainment system (the “eX1 Systenv’).

WHEREAS, Panasonic completed the installation of the eX1 System in the Aircraft on or about
May 19,2013,

WHEREAS, the eX1 System was installed in the Aircraft with a Broadband Controller (BC) RD
~NB2500-01 commercial satellite modem (the “Original Broadband Controllér”y, and Buyer and Panasonic
desire to replace the Original Modem with a Newtec MDM5000 commercial satellite modem and the other
items set forth in Schedule A hereto (the-“New Broadband Controller”).

WHEREAS, replacement of the Original Broadband Controller with the New Broadband
Controller will require that the tests set forth on Schedule B hereto (each, a “Flight Test” and collectively,
the “Flight. Tests”) be-condutted using the Aircraft in order for Panasonic to obtain FAA certification to
use the New Broadband Controller in the eX1 System in the Aircraft and other aircraft similar to the
Airoralt.

WHEREAS, Panasonic has requested that Buyer conduct the Test Flights for Panasonic, which
Buyer has agreed to do subject:to the terms and conditions of this Amendment.

NOW, THEREFORE, in consideration of the mutual covenants and promises herein set forth, the
parties hereby agree as follows:

1. AFRIRMATION OF RECITALS. The parties hereto affirm and acknowledge that. all facts set
forth in the Recitals of this Amendment are true and correct.

2. DEFINITIONS. All capitalized terms used in this Amendment.and not otherwise defined herein
have the meanings specified in the Agreement.

3. BROADBAND EQUIPMENT. Panasonic shall install the New Broadband Controller in the
Aircraft at‘no cost-to Buyer on. ot prior to Flight Test. No. 5 set forth on Schedule B hereto. The
New Broadband Controller shall be covered by the ‘warranty provided in Section 6 of the.
Agreeinent.. It is the intention of the. Buyer and Panasonic that the costs of the New Broadband
Controller shall be exchanged for the Flight Tests as described in Section 4 and the Compensation
as described in Section 4.4,

-4829-0589-9842¥.2 0058 174-O00004 1 (2.

 
Case 1:20-cv-07472-GHW Document 35-6 Filed 12/17/20 Page 3 of 8

3.1 Equipment Upgrades. Panasonic shall also install in the Aircraft in September 2017 (or

such other month as the parties: may agree) any and all upgrades to the eX System then
available, including touch screens, Blu-ray players, audio speakers, LCD cabin monitors,
cabin handsets, system remote. controls and related software. All such upgrades to the eX1

System shall be covered by the warranty provided in Section 6 of the Agreement, :as.

amended by this Amendment. It is the intention of the Buyer and Panasonic that the costs

of all such upgrades shall be exchanged for Denionstration Flights as described in

Amendment 3, Section 5.4.

4. FLIGHT TESTS. Subject to the terms and coriditions of this Amendment, Buyer agrees to provide
the Aircraft for the Flight Tests.

41 Scheduling. Buyer shall bave final authority and discretion over all scheduling of the
Aircraft, and Buyer shall not, at any time, be under any obligation to provide the Aircraft
to Panasonic for a patticular Flight Test on a particular day.

4.2 Operational Control. Buyer shall be responsible for the physical and technical operation
of the-Aircraft and the safe performance of all Flight Tests, and shall retain full authority
and control, including exclusive operational control, and possession of the Aircraft at all
times at during all Flight Tests. In accordance with applicable FAA regulations, the
qualified flight crew provided by Buyer will exercise all required and/or appropriate duties
and responsibilities in regard to the safety of each flight conducted hereunder. The pilot-
in-command shall have. absolute discretion in all matters concerning the preparation of the
Aircraft for each Flight Test and the Flight Test itself, the load carried and its distribution,
the decision whether or not.a Flight Test shall be undertaken, the route to be flown, the
place where landings shall-be made, and all other matters relating to operation of the
Aircraft, Panasonic specifically agrees that the flight crew shall have final and complete
authority to delay or cancel any flight for any reason or condition which in the sole
judgment of the pilot-in-command. could compromise the safety of the flight, and to take
any other action which in the sole judgment of the pilot-in-command is tiecessitated by
considerations of safety, No such action of the pilot-in-command shall create or support
any liability to Panasonic or any other person for loss, injury, damage or delay. The parties
further agree that Buyer shall not be liable for delay or failure to furnish any Aircraft or
any crew pursuant to this Amendment for any reason or no reason including, without
limitation, citctimstances when such failure is caused by government regulation or
authority, mechanical difficulty or breakdown, war, civil commotion, strikes or labor
disputes, weather conditions, acts of God, or other circumstances within or beyond Buyer’s
reasonable control.

43 Observation. For any Flight Test, the Buyer or the Buyer’s designee shall have the right
to have up to two (2) observers essential to the flight on board the Aircraft to observe the
operation of the New Broadband Controller and the eX1 System.

44 Compensation.. To compensate Buyer for the Flight Tests and any flights requested by
Panasonic to move the airplane from. its current location to another location for purposes
of the Flight Tests (“ Repositioning Flights”). required to conduct. such Test Flights,
Panasonic shall:pay to Buyer an amount equal to the sum of (a) the lesser of (i) $8,000.00
for each flight hour (or fraction thereof) elapsed during such flights or (ii) the maximum
amount permitted to be paid to Buyer under applicable FAA regulations to. comply with
Part 91 requirements plus (b) $16,000.00 for each day (or fraction thereof) that the Aircraft
is unavailable for use by Buyer as a result of conducting the Flight Tests or Repositioning

“4829-0589-9842v.2 0058174-000001 [

 
Case 1:20-cv-07472-GHW Document 35-6 Filed 12/17/20 Page 4 of 8

Flights and including each day (or fraction thereof) that the Aircraft has a special
airworthiness certificate in the experimental category.

4.5 Special Airworthiness Certificates. Panasonic shall be fully responsible for, including
payment of all costs, all regulatory and other filings necessary to obtain for the Aircraft
(1) a special airworthiness certificate in the experimental category to permit Buyer to
operate the Aircraft during the Flight Tests.and (2) a standard airworthiness certificate upon
the completion of the Flight Tests. Panasonic hereby represents that when obtaining the
special airworthiness certificate, it has fully advised the Federal Aviation Administration
of all flight operations, crew, on-boatd observers and techniciaris related to its conduct of
the flight tests. Panasonic hereby represents that all test flights (and all demonstration
flights under section 5.4 of Amendment No. 3) will comply with all Federal Aviation
Regulations, including without limitation 14 C-E.R. § 91.319.

4.6 Indemnification. Notwithstanding anything to the contrary in the Agreement (or any of
its Amendments), Panasonic agrees to indemnify, hold harmless and defend Buyer and its
employees from and against any claims, causes of actions and/or damage arising from any
and all claims by the Federal Aviation Administration and/or Department of
Transportation, that the operations conducted under this Agreement and all Amendments
violate Federal Aviation Regulations, U.S. Statutes or other governmental authority.
Panasonic shall assume the defense of such claim by counsel retained at Panasonic’s own
expense and shall pay any damages assessed against or otherwise payable by Buyer as a.
result of the final disposition of such claim. Sections 5.3 and 9 of the Agreement shall not
apply to this Section 4.6.

5. EXTENSION OF TERM. Panasonic and Buyer each agree. to amend Section 13.1 of the.
Agreement to delete the phrase “not to exceed two (2) renewal periods” and to substitute the plirase
“not to exceed three (3) renewal periods.” Panasonic and Buyer each apree that the term of the
Agreement shall be extended through December 31, 2017.

6. WARRANTY, Panasonic and Buyer each agree that the term “Products” shall include the New
Broadband Controller and any Equipment Upgrades referenced in Section 3.1. Without limiting
Section 6 of the Agreement and notwithstanding the expiration, termination or cancellation of the
Agreement, Panasonic represents to Buyer that the New Broadband Controller and any Equipment
Upgrades shall be free from defects in material and workmanship for a period commencing on the
date of the installation (the “Installation Date’) and ending on the later to accur of (a) the date-that
is sixty (60) months after the Installation Date or (b) the date that ownership of the Aircraft is
transferred to an entity that is not controlled by or is under common contro! with Buyer.

7. GENERAL PROVISIONS

71 Assignment. Neither party may assign this Amendment except as provided in Section 14.3
of the Agreement.

‘7.2 Notices. Any notice, request, consent, demand or other communication given or required
to. be given under this Aniendment shall be effective only ifin writing and shall be deemed
to have been given as provided in Section 14.5 of the Agreement,

73 Governing Law. This Amendment and’performance hereunder, shall be governed by and

construed in accordance with the laws of the State of New York without regard to the
conflict of laws principles thereof.

4829-0589-9842:2.0058174-000001

 

 
Case 1:20-cv-07472-GHW Document 35-6 Filed 12/17/20 Page 5of 8

74 Entire Agreement.

7.4.1 This Amendment and the Agreement sets. forth the. entire understanding, and.
hereby supersedes ariy and all prior agreements, oral or written, heretofore made,
between the parties with respect to the subject matter of this Amendment.

7.4.2 No delay on the part of either party in exercising any. of its respective rights
hereunder or the failure to exercise the same, nor the acquiescence in or waiver of
a breach of any term or condition of this Amendment shall be deemed or construed
to operate as a waiver of such rights or acquiescence thereto except in the specific
instance for which. given, .

7.4.3 The terms and conditions of this Amendment may not be amended, changed,
waived, varied or modified except by an amendment.in writing signed by Duly
Authorized Representatives of both parties.

7.4.4 The invalidity: or unenforceability of any tert or condition of this Amendment
pursuant to.any applicable law shall not affect the validity or enforceability of the
remaining provisions hereof, but this Amendment shall be construed as if not
containing the provision held invalid or unenforceable in the jurisdiction in which
so held.

74.5  The-section headings used herein do not form a part of this Amendment but are for
convenience only and:-shall not limit or be deemed or construed in any way to affect
or limit the meaning of the language of the Sections herein contained.

8 EXECUTION.
8.1 Counterparts. This Ametidment.may bé executed in two or more counterparts, each of

which shall be-an original, and all-of which, taken together, shall constitute: one and the
same agreement.

8.2 Duly Authorized. Hach party represents and warrants to the other party that the person
executing this Amendment on its behalf is its Duly Authorized Representative.

[Remainder of page intentionally left blank, signature page follows]

FOIAC
4829.0589-9842v.2 0058174-000001 ia 37

re hos
Biase

 
Case 1:20-cv-07472-GHW Document 35-6 Filed 12/17/20 Page 6 of 8

IN WITNESS WHEREOF, each party has caused this Amendment to be executed on the respective dates
entered below.

 

 

 

 

 

 

 

WCA HOLDINGS DI, LLC PANASONIC AVIONICS CORPORATION
By: re ho. fe By: ~ |

Name: Laworence 2 Simkins Name: _ Mark Jennings :

Title: “Presi dent / Morag fe Title: Chief Operating Officer

Date: A, o/Zolt- Date: Aor ih 9 Dit:

 

 

4829-0589-9842v.2 0058174-000001

 
Case 1:20-cv-07472-GHW Document 35-6 Filed 12/17/20 Page 7 of 8

 

 

 

 

 

 

 

 

 

Schedule A
Parts List
Vendor Part Number Quantity . Deseription
LCOM . CC-TMTME020 | 2 Coaxial cable, LMR-200, TNC male, 50 Ohm,.
length 20 ft.
Pasternack | PE6229 2 2 Watt 50 Obi RF Load Up to 6 GHz with TNC
Female Input Tri-Metal Plated Brass
NewTec MDMS5000 1 Commercial satellite modem

 

4829-0589-9842y.2 0058£74-000001

 

 
Case 1:20-cv-07472-GHW Document 35-6 Filed 12/17/20 Page 8 of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule B
Flight Test Cases

Test Aireraft Status | Performance

No. | Test’Name Test Date Duration | Description Metric

1, Ground Test Aircraft patked on | Regular Packet:

ground, Remote error rate
joins network.

Verify that 2-way

link is:stable.

2 Take-offlink | April 12,2017 | 4hours | Reniote joins Special Packet

test network at least5 | aitworthiness | -erfor rate
minutes before certificate in
takeoff, and stays the
in network during | experimental
takeoff to cruising | category
altitude

3. 360 degree May 17,2017 | 4-hours | Remote in network. } Special Packet
coordinated for at least 5 airworthiness | error rate
turn link test minutes before certificate in

beginning of 360° | the Recovery
coordinated turns experimental | time if
(+30° roll), Remote | category remote

| should stay in drops out of
network throughout network. _
entiré maneuver,

4, SPA June-14,2017 | 4hours | Monitor listener Special DSP_POL
Polarization. ‘parameter airworthiness | XPOL TX
Performance ‘“DSP_POLXPOL._ | certificatein | P2. LF

TX _P2 LF" tosee | the statistics
how MxDMA experimental

unpacts SPA’s ‘category

perceived XPOL

isolation

5, Landing link | July12,2017 | 4hours | System in network | Regular “Packet

test -at least 5 minutes error tate
before landing, and
stays in network for
duration of landing.

6. BC and DPA | August 16,2017] 4-hours | TBD | Special TBD
Antenna airworthiness
Certification certificate in
Testing the

experimental
category
4829-0589-9842v.2 0053174-000001 7

 
